Exhibit 10.1

 

No. RSG

 

CYBEX INTERNATIONAL, INC.

1995 OMNIBUS INCENTIVE PLAN

 

RESTRICTED STOCK AWARD AGREEMENT

 

THIS AGREEMENT, dated as of                     , 2005, is made between Cybex
International, Inc., a New York corporation (the “Company”) and
                     (the “Participant”).

 

WITNESSETH:

 

1. GRANT OF AWARD. Pursuant to the provisions of the Cybex International, Inc.
1995 Omnibus Incentive Plan, as the same may be amended, modified and
supplemented (the “Plan”), the Company hereby grants to the Participant as of
the date first above written, subject to the terms and conditions of the Plan
and subject further to the terms and conditions herein set forth, an award of
             shares of common stock, par value $.10 per share, of the Company
(the “Restricted Stock”).

 

2. TERMS AND CONDITIONS. It is understood and agreed that the award evidenced by
this Agreement is subject to the following terms and conditions:

 

(a) Restrictions. The Participant shall be entitled to exercise and enjoy all
rights and entitlements of ownership of the Restricted Stock, including the
right to vote such Restricted Stock on all matters which come before the
stockholders of the Company and the right to receive dividends and other
distributions thereon, except that until the period of restriction applicable to
the Restricted Stock lapses (as provided in Section 2(b) hereof) the following
restrictions shall apply: (i) one or more stock certificates representing the
Restricted Stock and bearing such legend as may be required by the Committee (as
defined in the Plan) will be issued in the Participant’s name but will be held
in custody by the Company; (ii) the Participant will not sell, transfer, assign,
give, place in trust, or otherwise dispose of or pledge, grant a security
interest in, or otherwise encumber the Restricted Stock and any such attempted
disposition or encumbrance shall be void and unenforceable against the Company;
(iii) dividends and other distributions on the Restricted Stock will be subject
to the provisions set forth in Sections (2)(c) and 5 hereof; and (iv) subject to
Section 2(d) hereof, upon termination of the Participant’s employment with the
Company for any reason whatsoever, with or without cause, voluntarily or
involuntarily other than by reason of the Participant’s death or disability (as
determined by the Committee in its sole and absolute discretion) all shares of
Restricted Stock as to which the applicable period of restriction has not then
lapsed will be forfeited and returned to the Company, and all rights of the
Participant or the Participant’s heirs in and to such shares and dividends
thereon will terminate, unless the Committee determines otherwise in its sole
and absolute discretion.

 

(b) Lapse of Restrictions. If the Participant is continuously employed by the
Company from the date of this Agreement through the first anniversary thereof,
the period of restriction with respect to all shares of Restricted Stock will
thereupon lapse; provided, however,



--------------------------------------------------------------------------------

that upon the earlier death or the total disability (as determined by the
Committee in its sole and absolute discretion) of the Participant, the period of
restriction with respect to all shares of Restricted Stock will thereupon lapse.

 

(c) Dividends and Other Distributions. Cash dividends, if any, that are declared
on each share of Restricted Stock prior to the lapse of the period of
restriction applicable thereto in accordance with Section 2(b) hereof, will be
paid in the name of the Participant and will be delivered to the Participant by
the Company, as soon as practicable following the payment thereof. Stock
dividends or other distributions, if any, that are declared on each share of
Restricted Stock prior to the lapse of the period of restriction applicable
thereto in accordance with Section 2(b) hereof, will be issued in the name of
the Participant but will be subject to the same restrictions as the Restricted
Stock and will be held in custody by the Company until the period of restriction
applicable to the Restricted Stock lapses (as provided in Section 2(b) hereof).

 

(d) Change in Control. Notwithstanding the foregoing provisions of this Section
2, if there is a Change in Control (as defined in the Plan) of the Company prior
to the first anniversary of the date of this Agreement, the period of
restriction with respect to all shares of Restricted Stock will thereupon lapse.

 

(e) Delivery of Shares Representing Restricted Stock. Subject to the provisions
of Sections 3, 4, and 5 hereof, upon the lapse of the period of restriction
applicable to shares of Restricted Stock in accordance with the terms of this
Section 2, the Participant shall become entitled to receive a stock certificate
evidencing such shares and the restrictions referred to in Section 2(a) hereof
shall become null and void and cease to exist with respect to such shares.

 

3. REGULATORY COMPLIANCE AND LISTING. The issuance or delivery of any stock
certificates representing shares of Restricted Stock may be postponed by the
Committee for such period as may be required to comply with any applicable
requirements under the federal or state securities laws, any applicable listing
requirements of any national securities exchange or the NASDAQ National Market
System, and any applicable requirements under any other law, rule or regulation
applicable to the issuance or delivery of such shares, and the Company shall not
be obligated to deliver any such shares of Restricted Stock to the Participant
if either delivery thereof would constitute a violation of any provision of any
law or of any regulation of any governmental authority, any national securities
exchange or the NASDAQ National Market System, or the Participant shall not yet
have complied fully with the provisions of Section 5 hereof.

 

4. INVESTMENT REPRESENTATIONS AND RELATED MATTERS. The Participant hereby
represents that the Restricted Stock awarded pursuant to this Agreement is being
acquired for investment and not for sale or with a view to distribution thereof.
The Participant acknowledges and agrees that any sale or distribution of shares
of Restricted Stock as to which the period of restriction has lapsed may be made
only in compliance with the Securities Act of 1933, as amended (the “Securities
Act”). The Participant hereby consents to such action as the Committee or the
Company deems necessary or appropriate from time to time to prevent a violation
of, or to perfect an exemption from, the registration requirements of the
Securities Act



--------------------------------------------------------------------------------

or to implement the provisions of this Agreement, including but not limited to
placing restrictive legends on certificates evidencing shares of Restricted
Stock (whether or not the period of restriction applicable thereto has lapsed)
and delivering stop transfer instructions to the Company’s stock transfer agent.

 

5. WITHHOLDING. The Participant acknowledges that the Company may have certain
withholding obligations with respect to the Participant’s receipt of (or the
lapse of the period of restriction on) the shares of Restricted Stock. The
Participant shall pay to the Company such amounts as the Company is required to
withhold in excess of such total amount otherwise payable to the Participant, as
and when required by law.

 

6. NO RIGHT TO CONTINUED EMPLOYMENT. This Agreement does not confer upon the
Participant any right to continued employment by the Company or any of its
subsidiaries or affiliated companies, nor shall it interfere in any way with the
right of the Participant’s employer to terminate the Participant’s employment at
any time for any reason or no reason.

 

7. ADDITIONAL TERMS.

 

(a) Construction. The Plan and this Agreement will be construed by and
administered under the supervision of the Committee, and all determinations of
the Committee will be final and binding on the Participant.

 

(b) Dilution. Nothing in the Plan or this Agreement will restrict or limit in
any way the right of the Board of Directors of the Company to issue or sell
stock of the Company (or securities convertible into stock of the Company) on
such terms and conditions as it deems to be in the best interests of the
Company, including, without limitation, stock and securities issued or sold in
connection with mergers and acquisitions, stock issued or sold in connection
with any stock option or similar plan, and stock issued or contributed to any
qualified stock bonus or employee stock ownership plan.

 

(c) Authorization. The Participant hereby irrevocably appoints the Company and
each of its officers, employees and agents as the Participant’s true and lawful
attorneys with power (i) to sign Participant’s name and on Participant’s behalf
stock certificates and stock powers covering some or all of the Restricted Stock
and such other documents and instruments as the Committee deems necessary or
desirable to carry out the terms of this Agreement and (ii) to take such other
action as the Committee deems necessary or desirable to effectuate the terms of
this Agreement. This power, being coupled with an interest, is irrevocable. The
Participant agrees to execute such other stock powers and documents as may be
reasonably requested from time to time by the Committee to effectuate the terms
of this Agreement.

 

(d) Bound by Plan. The Participant hereby agrees to be bound by all of the terms
and provisions of the Plan, a copy of which is available to the Participant upon
request.

 

(e) Notices. Any notice hereunder to the Company or the Committee shall be
addressed to Cybex International, Inc., 10 Trotter Drive, Medway, Massachusetts
02053, Attention: Chief Financial Officer, and any notice hereunder to the
Participant shall be addressed to the Participant at 10 Trotter Drive, Medway,
Massachusetts 02053, subject to the right of any party hereto to designate at
any time hereafter in writing some other address.



--------------------------------------------------------------------------------

(f) Counterparts. This Agreement may be executed in counterparts each of which
taken together shall constitute one and the same instrument.

 

(g) Governing Law. This Agreement, which constitutes the entire agreement of the
parties with respect to the Restricted Stock, shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York
without regard to principles of conflicts of law.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
member of the Committee and the Participant has executed this Agreement, both as
of the day and year first above written.

 

CYBEX INTERNATIONAL, INC. By:  

 

--------------------------------------------------------------------------------

    Joan Carter, Chair     Compensation Committee    

 

--------------------------------------------------------------------------------

    Employee Signature